NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


JUAN JOSE SANTAMARIA,                        )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-5092
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 2, 2020.

Appeal from the Circuit Court for Manatee
County; Edward Nicholas, Judge.

Howard L. Dimmig, II, Public Defender, and
Lisa B. Lott, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, SILBERMAN, and LUCAS, JJ., Concur.